Citation Nr: 0115096	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to January 
1976, and from April 1978 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims.  The veteran subsequently perfected a 
timely appeal regarding this decision.

In April 2001, the veteran presented testimony at a personal 
hearing before the undersigned Memberof the Board.  A 
transcript of this hearing has been obtained and associated 
with his VA claims folder.  At the time of the hearing, the 
veteran submitted additional documentary evidence, which was 
accompanied by a waiver of initial RO consideration.  See 38 
C.F.R. 20.1304 (2000).  This additional evidence has also 
been associated with the claims folder.


REMAND

The veteran is seeking entitlement to non-service-connected 
pension benefits.  He essentially contends that he is 
permanently and totally disabled as a result of a heart 
disorder, hypertension, a total right hip replacement, 
diabetes, a gallbladder removal, and pancreatitis.  He is 
also seeking entitlement to service connection for 
hypertension, which he contends developed either during 
service or within one year after his separation from service.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which requires 
the Secretary to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In accordance with the provisions of the VCAA, and for the 
reasons and bases set forth below, the Board finds that 
additional development is necessary before these claims can 
be finally adjudicated.

As noted above, the veteran is contending that he is totally 
and permanently disabled in part due to the residuals of a 
total right hip replacement.  However, the record reflects 
that, in March 1999, the RO issued an administrative decision 
in which it determined that the hip disorder which ultimately 
led to the veteran's total hip replacement was incurred as a 
result of injuries sustained in an automobile accident in 
October 1992.  The RO further determined that the accident 
was a result of the veteran's own misconduct, because the 
record showed that he was intoxicated at the time of the 
accident.  Because the veteran's total hip replacement was 
found to be a consequence of his own misconduct, the RO also 
determined that no VA pension benefits could be paid as a 
result of that injury.

Following the March 1999 administrative decision, the veteran 
submitted several statements in which he asserted that his 
right hip disorder had existed prior to his October 1992 
automobile accident.  The veteran further asserted that the 
October 1992 accident was not the result of alcohol use, but 
rather that the primary cause of the accident was in fact his 
preexisting hip disorder.  In support of his claim, he 
submitted progress notes from the VA Medical Center (MC) in 
Tuscaloosa, Alabama, which show that he complained of right 
hip pain in November 1990.  Accompanying these progress notes 
was a statement in which the veteran requested that the RO 
obtain copies of his complete treatment records from the 
Tuscaloosa VAMC for the Fall of 1990.  

As noted above, VA has a duty to make reasonable efforts to 
assist all claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Such assistance includes obtaining relevant 
records that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  There is 
no indication in the record that the RO has attempted to 
obtain copies of the veteran's treatment records from the 
VAMC in Tuscaloosa for the Fall of 1990.  In accordance with 
the requirements of the VCAA, the Board finds that a remand 
of this claim is necessary so that the RO can ensure that 
these records are obtained.

Similarly, the Board notes that during his April 2001 
hearing, the veteran reported that he has been receiving 
treatment for his claimed hypertension since 1998 at both a 
VAMC in Birmingham and a VA outpatient clinic in Huntsville.  
Therefore, the Board finds that, while this case is in remand 
status, the RO should ensure that all relevant records from 
these facilities are obtained and associated with the 
veteran's VA claims folder.

On several occasions, the veteran has reported that he is 
receiving disability benefits from the Social Security 
Administration.  In April 2000, he submitted a Notice of 
Decision from that agency, which shows that, in September 
1993, he was found to be unable to engage in substantially 
gainful employment as a result of injuries sustained in a car 
accident in October 1992.  It was also noted in the decision 
that the veteran's alcoholism was found to be contributing to 
his inability to work.  Because the records used by this 
agency in making its determination appear to contain 
information pertinent to the veteran's non-service-connected 
pension claim, the Board finds that the RO should obtain 
pertinent records from the veteran's Social Security file.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A); see Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from SSA, and give the evidence appropriate 
consideration and weight).

The Board notes that the veteran has pointed to several 
elevated blood pressure readings obtained during service, as 
evidence of the onset of hypertension at that time.  He has 
also contended that he was given his initial diagnosis of 
hypertension in December 1982, which was eight months 
following discharge.  In support of this contention, he 
submitted medical records from Piedmont Geriatric Hospital, 
which was where he worked at that time.  Although the records 
submitted by the veteran do not show that he was diagnosed 
with hypertension in December 1982, they do show that 
physical examination conducted at that time revealed a slight 
elevation of the veteran's blood pressure.  In light of this 
evidence, the Board finds that the RO should attempt to 
obtain the necessary authorization from the veteran, and then 
ensure that all relevant records from the Piedmont Geriatric 
Hospital are obtained and associated with the claims folder.

The Board notes that there are no service medical records 
from the veteran's initial period of active duty (from June 
1973 to January 1976) currently associated with his VA claims 
folder.  It is unclear from the record as to whether any 
attempt has been made by the RO to obtain these records.  
Although the veteran is contending that his hypertension 
developed during his second period of active duty, the Board 
believes that the service medical records from his initial 
period of active duty remain potentially relevant to his 
service connection claim.  This belief is based upon the 
particular importance played by service medical records in 
adjudicating a claim for service connection.  Therefore, the 
Board finds that while this case is in remand status, the RO 
should ensure that the veteran's complete service medical 
records are obtained and associated with his VA claims 
folder.

Once all relevant records have been obtained to the extent 
possible, the RO should schedule the veteran for a VA general 
medical examination.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The VA examiner should be asked to determine the 
nature and severity of  the veteran's various non-service-
connected disabilities, including whether the veteran is 
unable to secure or maintain substantially gainful employment 
as a result of any or all of these disabilities.  In 
addition, the VA examiner should also be asked to make a 
specific determination as to whether or not the veteran had a 
right hip disability prior to his October 1992 car accident.  
If the VA examiner determines that such a disability did 
exist, the examiner should, to the extent possible, attempt 
to distinguish the degree to which his current hip disability 
is attributable to his October 1992 car accident and the 
degree to which his current hip disability is attributable to 
his preexisting hip disorder.  The VA examiner should also be 
asked to make a determination as to the most likely etiology 
of the veteran's claimed hypertension.

The Board wishes to note that it is cognizant that the 
veteran apparently failed to report for two VA examinations, 
which were scheduled in March 1998 and April 1998.  However, 
the Board can find no indication in the claims folder that 
the veteran was given adequate notice of the requested 
examinations, to include advising him of the consequences of 
a failure to report for the examinations.  Furthermore, it 
appears that shortly thereafter, the veteran submitted a 
statement in which he asserted that he never received notice 
that he was supposed to appear for the scheduled 
examinations.  He then requested that he be provided with an 
additional opportunity to appear for a VA examination.  
Because there is no evidence indicating that the veteran 
received notice of his scheduled VA examinations, and because 
the veteran has since expressed his willingness to appear for 
a VA examination, the Board believes that he should be 
provided with another opportunity to do so.  

The Board also believes that it is appropriate to caution the 
veteran as to his own responsibilities in this matter.  The 
Court has held that "[t]he duty to assist in the development 
and adjudication of a claim is not a one way street."   
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board expects the 
veteran to cooperate in the development of evidence pertinent 
to this case.

The VCAA requires that VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  While this case is 
in remand status, the RO should ensure that all notification 
action required by the VCAA is completed in full.  

Because the VCAA went into effect after the most recent 
Supplemental Statements of the Case were issued, both in May 
2000, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  Because 
this case is being remanded, the Board finds that the RO will 
have the opportunity to adjudicate the veteran's claims 
pursuant to this new legislation in the first instance, 
thereby preventing any potential prejudice to the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
representative and inform them of the type of 
evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically request 
that the veteran provide the names and 
addresses of any additional health care 
providers who may possess additional records 
pertinent to his claims which are not 
presently part of his VA claims folder.  With 
any necessary authorization from the veteran, 
the RO should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran in response to this request which 
have not been previously secured.  In 
particular, the RO should attempt to obtain 
all available treatment records pertaining to 
the veteran from the VA medical facilities in 
Tuscaloosa, Birmingham, and Huntsville.  In 
addition, the RO should also attempt to 
obtain all medical records pertaining to the 
veteran from Piedmont Geriatric Hospital.

2.  The RO should ensure that the 
veteran's complete service medical 
records are obtained and associated with 
the claims folder.  If any such records 
are found to be unavailable, such should 
be noted and explained in the claims 
folder.

3.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for 
disability benefits. 

4.  Once the aforementioned development 
has been completed to the extent 
possible, the RO should then schedule the 
veteran for a VA general medical 
examination.  The veteran's claims 
folder, to include this Remand, must be 
made available to the physician for 
review in conjunction with the 
examination.  The examiner should be 
requested to respond to the following 
inquiries, and to state the rationale for 
any and all opinions expressed: 

a.  What is the nature and severity 
of the veteran's various non-
service-connected disabilities, to 
include a heart disorder, 
hypertension, a total right hip 
replacement, a gallbladder removal, 
pancreatitis, and diabetes?  Do any 
or all of these disabilities render 
the veteran unable to secure or 
follow substantially gainful 
employment?  Are any of the 
veteran's various disabilities 
likely to be permanent in nature?  

b.  Does the record show that the 
veteran had a right hip disability 
prior to his October 1992 automobile 
accident?  If such a preexisting 
disability did exist, an attempt 
should be made to distinguish the 
degree to which the veteran's 
current hip disability is 
attributable to the October 1992 
accident and the degree to which the 
current hip disability is 
attributable to the preexisting hip 
disorder.

c.  Based on a review of the claims 
folder, what is the most likely date 
of onset of the veteran's 
hypertension?  Is it at least as 
likely as not that the veteran's 
hypertension is related to his 
military service? 

Any diagnostic tests and studies deemed 
necessary by the examiner in order to 
respond to the specified inquiries should 
be conducted.  If deemed to be necessary 
by the examiner, specialist consultations 
should be scheduled.  The report of the 
examination should be associated with the 
claims folder. 

5.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all developmental and 
notification actions required by VCAA have 
been completed in full.  The RO is free to 
undertake any additional evidentiary 
development it deems necessary.  Thereafter, 
the RO should readjudicate the veteran's 
claims of entitlement to service connection 
for hypertension and entitlement to a 
permanent and total disability rating for 
pension purposes.  In adjudicating the 
veteran's claim for a permanent and total 
disability rating, the RO should assign 
disability ratings to all disabilities shown 
by the medical evidence.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
with copies of a Supplemental Statement of 
the Case and given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


